I am indeed delighted to participate in the General Assembly at its seventy-fourth session. I take this opportunity to congratulate the President of the General Assembly, Mr. Tijjani Muhammad-Bande, a son of Africa and the Federal Republic of Nigeria. You, Sir, can count on the full support of Kenya. I also take this opportunity to commend your predecessor, Ambassador Maria Fernanda Espinosa Garces, who, throughout her tenure, remained steadfast in her promotion of, and commitment to, a rules-based international system and multilateralism.
The theme of this year’s session, “Galvanizing multilateral efforts for poverty eradication, quality education, climate action and inclusion”, is timely. It helps us to engage with a range of complex and intertwined global challenges that confront humankind today. We, collectively, have a solemn duty to ensure that the world is a better place for future generations.
We must bequeath our children a politically stable, environmentally healthy and socially cohesive world. We, the leaders gathered in this great Hall, are and must be the bridge to that future world.
Our actions today will determine whether that future is bleak and depleted of resources, with higher poverty levels and fragmented warring nations, or whether we bequeath to our children better living standards and prosperous, vibrant and cohesive societies that are endowed with sustainably managed resources. Never have we, the global leaders, faced such a stark choice — to either redeem the future or destroy it. That prosperous future we envisage calls us all to take bold actions that give meaning to the theme of this year’s session of the General Assembly. In that regard, allow me to reflect on a number of actions that can contribute to our desired future.
First, we must put people at the core of development. We must support our populations, in particular young people, in being productively engaged, shaping the future rather than falling victim to it. In that regard, we must accelerate the implementation of the Sustainable Development Goals (SDGs). Critical to that is the generation of big, disaggregated data, which can help us to plan targeted interventions and monitor their implementation.
In Kenya we have invested heavily in education and health in an effort to achieve social inclusion, develop knowledge and competencies and secure the future by not leaving anyone behind. We have now achieved a 100 per cent transition from primary to secondary school and free secondary school education for all day scholars. To enhance equal opportunity, we have also provided re-entry for girls who drop out of school after falling pregnant. We provide free sanitary towels to all girls attending school, and Kenya’s children now enjoy an average of 10.7 years of schooling, the highest in our region.
To drive its economy, Kenya is tackling the burden of disease and is on a path to achieving universal health coverage by 2022. We provide access to a health benefits package that prioritizes primary health-care interventions, reduces the cost of medicine and increases the number of people with insurance coverage.
Secondly, development cannot occur without sustainable peace. Many complicated factors have led to multilayered threats to peace in the Horn of Africa in the past three or so decades. They are exacerbated by the disruptive effects of climate change, which introduce ecological vulnerabilities into a very delicate security context. The ability of terrorist organizations to execute their plans with impunity has added another dimension to the security terrain in our region.
A commitment to pursuing peace and security remains at the core of our foreign policy, and I am pleased to say that our combined efforts to advance peace and security in the region continue to bear fruit. I would like to take this opportunity to congratulate the Sudan on arriving at a path to sustainable peace, which it negotiated internally with the help of the African Union. Kenya shares the optimism of the people of the Sudan, and we believe that the transitional process will pave the way for democratic elections in 2022. And I warmly commend the role of women in the Sudan in driving and facilitating an excellent outcome laden with lessons that makes the entire African continent proud.
I am also encouraged by the progress made in South Sudan. Security has improved, with a decrease in violence across the country, since the signing of the Revitalized Agreement on the Resolution of the Conflict in the Republic of South Sudan. I am convinced that pending issues can be resolved in a consultative and collaborative manner. I commend Mr. Riek Machar for travelling to Juba for a face-to-face meeting with his brother and colleague President Salva Kiir in order to engage on the outstanding issues. Kenya supports the creation of an all-inclusive transitional mechanism and institutions for undertaking the required political processes and reforms. That will ensure a smooth transition to the next phase of the peace process.
In the same spirit, my administration continues to reach out to the Federal Republic of Somalia in an effort to find an amicable and sustainable solution to our maritime boundary dispute. In that regard, I welcome the decision on 3 September of the African Union Peace and Security Council urging both parties to engage. As we all know, the Charter of the United Nations privileges the use of negotiation as the preferred mechanism for the settlement of disputes. Similarly, the United Nations Convention on the Law of the Sea provides for the amicable delimitation of maritime boundaries between States. It is in that normative framework that Kenya calls for the dispute to be resolved through negotiation. We remain hopeful that the Federal Government of Somalia will be amenable and committed to the quest for a mutually acceptable and sustainable solution.
Thirdly, we must act together to protect our shared destiny. Pressure from population growth, diminishing resources and climate change puts stress on natural resources such as water, food, arable land and energy. We leaders must turn to sustainable resource-management models to help restore the balance in our ecosystem. I congratulate the Secretary-General on convening the Climate Action Summit. We must implement and scale up affordable solutions that will help us leapfrog to sustainable and more resilient economies that can reduce greenhouse emissions and push global warming below 1.5°C. Kenya and Turkey were the co-leaders of the infrastructure, cities and local action aspect of the Summit, whose aim is to build better climate resilience initiatives for the urban poor. We urge countries to put their vulnerable and poor urban communities at the centre of their climate action plans.
Together with 13 other Heads of State and Government and the Special Envoy for the Ocean, Kenya is a member of the High-level Panel for a Sustainable Ocean Economy, which seeks to develop and support solutions for ocean health and wealth in policy, governance, technology and finance. In the Horn of Africa we are witnessing a confluence of climate change and conflict. Cyclical droughts pressure food supply, cause competition over land, water and other resources and become drivers of conflict. We welcome the Intergovernmental Panel on Climate Change’s special report on Global Warming of 1.5°C, which points to the urgent action needed to avert catastrophic global climate change. For its part, Kenya has embarked on programmes for sustainable, proactive climate action. We have banned the use of single-use plastics and intensified our national tree-planting campaigns in order to restore our water catchment areas. We aim to increase our forest cover from the current 7 per cent to 15 per cent by 2022. We are also focused on the development of clean energy. Today Kenya is among the top 10 global producers of geothermal electricity. We recently launched a 300-megawatt wind project, the single largest wind power project in Africa, and have several renewable energy generation projects in the pipeline.
The fourth area in which we must secure a better future is financing for development. We estimate that we need between $2.5 trillion and $3 trillion annually to finance the SDGs and climate action and to target the critical needs of our global population. We have to introduce innovative financing models that reorient private capital and create new instruments and modalities that strengthen the regulatory framework in order to de-risk investments. In 2017, recognizing the untapped potential for raising capital by issuing bonds to ordinary citizens, the Government of Kenya, in conjunction with private-sector players, launched a mobile-based Government bond, M-Akiba. With as little as $30, Kenyans can now participate in the Government securities market. We have provided financial facilitation through a revolutionary micro-, small- and medium-enterprise credit-financing scheme, Stawi — which means “prosper” in Kiswahili — that enables small business enterprises to overcome constraints, including a lack of collateral and perceived good credit risk.
The fifth area is the use of technology to drive development. The digital revolution offers opportunities to accelerate the achievement of the SDGs in multiple ways, including e-commerce, online jobs, improved service delivery, increased transparency, improved targeting for social safety-net programmes and greater financial inclusion. In Kenya, taking advantage of mobile-phone financial services, we have more than tripled financial inclusion from 26 per cent in 2006 to 82 per cent this year. In May, we launched Kenya’s digital-economy blueprint for developing a digitally empowered citizenry living in a digitally enabled society. We hope to champion the growth of an African-wide digital economy.
Finally, the agenda outlined requires more, not fewer, partnerships and more, not less, collaboration and international cooperation. We must therefore re-energize and reform the multilateral system in order to guarantee our common future. We must reaffirm the values of the Charter of the United Nations, which embraces a common humanity, safeguards a rule-based international order and underscores equality and respect for all humankind.
I applaud the Secretary-General for his continued reform efforts. Kenya is honoured to host the United Nations Office in Nairobi, the only one of its kind in the global South, and looks forward to facilitating the establishment and hosting of the regional United Nations global service delivery model centre. We also welcome the positive response of the General Assembly to the concerns raised by Member States calling for better coordination on urbanization, human settlement and environmental-governance matters. In that regard, in March Kenya was proud to host a successful fourth session of the United Nations Environment Assembly and, together with France, the third session of the One Planet Summit, as well as the first session of the UN-Habitat Assembly in May. Kenya fully supports the strengthening of governance and Member States’ oversight of the UN-Habitat Assembly.
I would like to take this opportunity to thank the African Union for its endorsement of Kenya’s candidature for the Security Council for the period from 2021 to 2022. Our pursuit of solutions to global challenges has convinced us that we are well placed to contribute constructively to the Council. When the world had given up on our region, we in Kenya opened our doors to millions of people fleeing insecurity. To this day we host hundreds of thousands of refugees. Our investment in negotiations in the Sudan led to the Comprehensive Peace Agreement in 2005, and we continue to support stabilization efforts in both the Sudan and South Sudan. When the world had turned away from Somalia, we engaged and invested in the Eldoret and Mbagathi peace processes, which led to the formation and hosting of the Transitional National Government in Kenya and, ultimately, the formation of the Transitional Federal Government in Somalia.
Over the years we have contributed more than 40,000 peacekeepers and engaged in post-conflict reconstruction and development efforts across the world. We therefore hope that our experience, competencies and unrelenting quest for peace and prosperity in our neighbourhood, on our continent and in the wider world will persuade the entire United Nations membership to support the African Union’s candidate for a non-permanent seat on the Security Council during the elections scheduled for June 2020. I request the vote of each and every State Member of the United Nations family.
In conclusion, I invite everyone here to Kenya in November, when, together with the Kingdom of Denmark and the United Nations Population Fund, we will convene the Nairobi Summit on the International Conference on Population and Development. It is our opportunity to reaffirm the recognition of people’s rights, choices and well-being as the path to sustainable and integrated development. Our deliberations in Nairobi will undoubtedly further secure our future and shared destiny.
